Citation Nr: 0431842	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  04-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The veteran appeared before the undersigned in a personal 
hearing conducted in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his bilateral hearing loss had its 
onset during service.  The veteran has provided testimony 
that he worked as a jet engine mechanic in service and was 
exposed to excessive acoustic trauma performing his duties in 
jet engine shops and on the flight lines.  He reported that 
he was provided inadequate or no hearing protection.  

The Board notes that the veteran's claim has been denied, in 
part, because a hearing disability for VA purposes has not 
been demonstrated. At the personal hearing in March 2004, 
however, the veteran testified that his hearing had 
deteriorated since the last VA examination. Accordingly, an 
examination is necessary to provide an equitable decision in 
this case.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, the Board hereby requests that the RO complete the 
following directives:

1.  The veteran should be scheduled for a 
VA audiology examination at the VA 
Medical Center in Indianapolis, Indiana 
to determine whether the veteran has 
hearing loss per VA criteria.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  If upon completion of the 
examination the examiner finds evidence 
of hearing loss, the examiner is asked to 
provide an opinion as to whether such 
hearing loss is due to the veteran's 
service as a jet engine mechanic.  

The examiner is asked to provide a 
rationale for all conclusions reached and 
ensure that a report with all medical 
findings is associated with the claims 
folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  







The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




